Citation Nr: 1705059	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-23 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for toenail/ foot fungus, to include as secondary to an herbicide agent.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The November 2011 rating decision denied entitlement to service connection for toenail/ foot fungus and the July 2013 rating decision denied entitlement to service connection for an acquired psychiatric disability.

In connection with this appeal, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript of that hearing is of record.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, based on the medical evidence of record which includes diagnoses of PTSD and adjustment disorder, the Board will consider entitlement to all psychiatric diagnoses raised by the record. 

As such, the claim for service connection for an acquired psychiatric disability is more accurately stated as listed on the title page of this decision.

With regard to the claim of entitlement to service connection for an acquired psychiatric disability, the Veteran filed a Notice of Disagreement in August 2013 and a Statement of the Case was issued in September 2014.  Although the Veteran did not file a VA Form 9 as to this issue and the RO has not certified this issue to the Board, the Veteran continued to file a claim for PTSD (which indicates that this issue remained on appeal) and presented testimony regarding this issue at the November 2016 Board hearing.  Therefore, the Board elects to exercise jurisdiction over the claim of entitlement to service connection for an acquired psychiatric disability.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served within the Republic of Vietnam during the Vietnam era, and was therefore presumptively exposed to herbicide agents.

2.  The Veteran's toenail/ foot fungus began during his military service.
 

CONCLUSION OF LAW

Criteria for service connection for toenail/ foot fungus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

However, toenail fungus is not among the list of chronic diseases, continuity of symptomatology is simply not applicable in the present case with regard to the Veteran's claimed disabilities.

A veteran who had active military service in Vietnam during the Vietnam War is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2016).  If such exposure occurred, the veteran is entitled to a presumption of service connection for certain disorders listed under 38 C.F.R. § 3.309 (e).  Although the Veteran contends that his toenail fungus is related to his service in Vietnam, toenail fungus is not  listed among the disorders that are entitled to presumptive service connection.  38 C.F.R. § 3.309 (e) (2016).  Therefore, despite serving in Vietnam during the Vietnam War, the Veteran's claimed disabilities are not entitled to presumptive service connection based on herbicide agent exposure.

Toenail/foot fungus

As a preliminary matter, the Veteran's claim for service connection for a skin rash was previously denied by the RO in July 2013 and February 2016 rating decisions.  Accordingly, the decision below will only discuss facts and evidence relevant to the claimed toenail/ foot fungus.

The Veteran contends that he has a toenail fungus that is related to his service in the Republic of Vietnam.  He testified that during service he developed a rash on his feet and had experienced a continuous rash on his feet since that time.  His spouse testified that there has been a rash on his feet since they first met in 1981.  See Transcript pp.6, 14.  She added that he had consistently told her that it began during his time in Vietnam.

The Veteran is competent to report symptoms that are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Manifestations of a foot rash would be plainly visible to the eye and therefore fall within the scope of lay observation.  The question then becomes whether the lay statements are credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the undersigned Veterans Law Judge found the Veteran to be fully credible at his Board hearing.  Both the Veteran and his spouse were completely forthright and as such, the Board accepts the Veteran's testimony to establish that his foot rash onset while he was in service in Vietnam.

Such a conclusion is supported by a November 2010 private medical opinion from Dr. B.J.B. who opined that the Veteran had suffered from a toenail/skin fungus of the feet since returning from Vietnam.  He has diagnosed the Veteran with 
onychomycosis, fungal onychia, mycotic nails, and hyperkeratosis. 

As such, service connection for a skin rash of the feet is granted.
 
ORDER

Service connection for toenail/ foot fungus, to include as secondary to an herbicide agent, is denied.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disability to include PTSD.  

The Veteran contends that he has an acquired psychiatric disability that is related to his service in Vietnam.  Specifically, he contends that during his service from July 1968 to April 1970, he saw a soldier get killed and feared for his life.  He said that he suffered from nightmares and cold sweats.

In an August 2013 statement, the Veteran stated that he was involved in combat activities while in the line of duty as a truck driver.  He stated that his base was attacked by mortars and rockets.  He also stated that a fellow soldier was killed by friendly fire in the barracks. 

The Veteran's DD-214 shows that he served in the Army in Vietnam where is MOS was Duty Soldier.

Generally, to establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

However, the revised regulations are very clear that a diagnosis of PTSD based on these regulations be made by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.

The Veteran's service treatment records are absent of any reports of diagnosis of a psychiatric disability.

Private treatment records include a September 1999 report which indicates a diagnosis of "possible posttraumatic stress disorder with anxiety and depression-adjustment disorder due to colon cancer."

In a January 2011 statement, the Veteran stated that he developed a foot fungal condition during service which caused him to develop PTSD.

VA treatment records include an August 2012 VA mental health note which indicates a history of depression and diagnoses of depression and PTSD.

An October 2012 mental health note indicates that he was quite depressed due to a recent cancer diagnosis with which he was not coping well.

On February 2013 VA initial PTSD Disability Benefits Questionnaire (DBQ) examination, the Veteran indicated that he was worried about his cancer diagnosis.  With regard to stressors, he indicated that he saw a man killed when a gun fell and discharged and that they were bombed.  His wife stated that he drove the trucks and saw people with blown-off limbs.  With regard to the soldier that was killed, he stated that a gun fell over, fired, and blew a hole in the soldier's back and was scared that he would experience the same fate.  He said that he had flashbacks and nightmares.  His wife said that he would wake up trying to kill her, but the examiner's observation was that they were both very calm in describing the in-service stressors.

The examining psychologist opined that the Veteran did not have PTSD at that time and instead diagnosed adjustment disorder with mixed anxiety and depression due to the Axis III medical condition.  The rationale was that he was not diagnosed with PTSD based on his stable history prior to service, that his in-service stressors while disturbing did not currently or significantly impair his social nor occupational functioning, and the symptoms he reported had a more proximate etiology to his Axis III stressors (e.g., anxiety about a reoccurring and life threatening cancer, and anxiety about having to undergo chemotherapy) than the recollections of the in-service stressors. 

The examining psychologist also opined that the adjustment disorder was not related to service, based on a stable history prior to military service and the fact that post-service he developed age-related chronic and life threatening medical conditions which caused depressive moods.  On these bases, the examining psychologist opined that his symptoms had a more approximate etiology to his Axis III stressors (e.g., anxiety about a reoccurring life threatening cancer, and anxiety about having to undergo chemo therapy). 

In a September 2013 statement, the Veteran described an incident that occurred during service when soldier "F's" gun went off and shot someone in the stomach.  He also stated that while on a job unloading food his forklift almost tipped over on him which caused him to think that he would die in Vietnam.  However, the Board notes that the stressor involving the forklift incident appears to have occurred after his discharge from service.

In September 2013, the Veteran underwent a private psychosocial assessment and employability evaluation conducted by Dr. E.M.T., a licensed psychologist.  The reports states that he served as a driver during service in Vietnam and then worked as forklift driver after service.  He outlined several stressors including arriving in Vietnam after only two weeks when one of his fellow GIs was accidentally killed after his gun discharged.  He also outlined several other stressors which were in the record.  After the evaluation, the psychologist diagnosed PTSD, chronic, delayed.  She opined that it is more likely than not that these traumas are the nexus between his current symptoms and his military service.  Based on her clinical interview, observations, and review of assessment measures, she opined that he met all criteria as outlined by DSM-IV.  

In November 2016, the Veteran testified that during service he was in fear for his life and was afraid of being hit by mortars.

Accordingly, the evidence shows that the Veteran was not diagnosed with PTSD by VA, but was subsequently by a private psychologist.  As such, the Board believes that a VA examination should be provided to determine whether the Veteran has PTSD as a result of fear of hostile military or terrorist activity. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist.  Specifically, the examiner should determine whether the Veteran meets the DSM criteria for PTSD, specifically explaining why or why not.  

If the examiner concludes that the Veteran meets the criteria for PTSD, the examiner should determine whether such a diagnosis is based on fear of hostile military or terrorist activity, meaning that during service the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the examiner concludes that the Veteran does not have PTSD as a result of his Vietnam service.  The examiner should indicate whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability, other than PTSD, as a result of his military service.

In so doing, the examiner should review and discuss, as appropriate, the opinions of the February 2013 VA examiner and the private psychologist in September 2013.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


